 
Exhibit 10.9
 
 
LSI CORPORATION
 
 
RESTRICTED STOCK UNIT AGREEMENT
 
 
On the grant date (the “Grant Date”) shown on the attached Notice of Grant of
Restricted Stock Unit Award (the “Notice of Grant”), LSI Corporation (“LSI” or
the “Company”) granted you the number of Restricted Stock Units under the LSI
Corporation 2003 Equity Incentive Plan (the “Plan”), indicated on the Notice of
Grant. The Notice of Grant and this agreement collectively are referred to as
the “Agreement.” Capitalized terms that are not defined in this agreement or the
Notice of Grant have the same meaning as in the Plan.
 
 
1. Grant. LSI has granted to you the number of restricted stock units indicated
in the Notice of Grant.  We refer to the restricted stock units subject to this
award as the “Restricted Stock Units”.
 
 
2. LSI’s Obligation to Pay. Unless and until the Restricted Stock Units vest,
you will have no right to payment of them. Prior to actual payment of any vested
Restricted Stock Units, those Restricted Stock Units will represent an unsecured
obligation of LSI.
 
 
3. Vesting Schedule. The Restricted Stock Units are scheduled to vest in
accordance with the vesting schedule in the Notice of Grant. Restricted Stock
Units scheduled to vest on any date actually will vest only if you have not
incurred a Termination of Service prior to that date and any performance goals
required to be met have been met. Unless the Board determines otherwise, which
determination shall be in a manner that is exempt from or compliant with,
Section 409A, vesting will continue during any LSI-approved leave of absence.
 
 
4. Payment after Vesting. Any Restricted Stock Units that vest will be paid to
you in whole Shares, subject to you satisfying any applicable tax withholding
obligations. Subject to paragraph 8(b), any Restricted Stock Units that vest
will be paid in shares as soon as practicable after vesting, but in each such
case no later than 60 days following the vesting date.  In no event will you be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Shares payable under this Agreement.
 
 
5. Forfeiture. Notwithstanding any contrary provision of this Agreement, any
Restricted Stock Units that have not vested at the time of your Termination of
Service will be cancelled.
 
 
6. Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. Before distribution or delivery, the administrator or executor must
furnish LSI with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to LSI to establish the validity of the transfer and
compliance with any laws or regulations pertaining to the transfer.
 
 
7. Withholding of Taxes.
 
 
(a)  Whenever Restricted Stock Units vest, you will recognize immediate U.S.
taxable income if you are a U.S. taxpayer. If you are a non-U.S. taxpayer, you
will be subject to applicable taxes in your jurisdiction.
 

 
 

--------------------------------------------------------------------------------

 



 


 
 
(b)  As of the Grant Date, LSI is not required to withhold, and does not
withhold, any shares when restricted stock units held by members of the Board
who are U.S. residents vest and you will be responsible for the full amount of
Tax Obligations applicable to your Restricted Stock Units. However, if LSI
determines to withhold when Restricted Stock Units vest, then whenever
Restricted Stock Units vest, LSI will withhold a portion of the shares otherwise
issuable that have an aggregate market value sufficient to pay Tax Obligations
determined by LSI to be applicable in connection with such vesting. If LSI
determines Tax Obligations are applicable in connection with your Restricted
Stock Units at any other time, LSI may, in its sole discretion, collect from you
an amount equal to such Tax Obligations in any of the following ways: (i) by
withholding a portion of the proceeds from your sale of the shares issued to you
upon vesting of Restricted Stock Units, (ii) by withholding, or having any
Affiliate that employs you withhold, such amount from salary or other amounts
payable to you, or (iii) requiring you to pay such amount to LSI.  LSI may
require or otherwise allow you to make alternate arrangements to satisfy such
Tax Obligations.
 
 
(c)  LSI will not withhold or issue any fractional shares.  LSI will not deliver
shares unless and until arrangements satisfactory to LSI have been made for the
satisfaction of Tax Obligations.
 
 
(d)  To the maximum extent permitted by law, LSI (or any employing Affiliate)
has the right to retain without notice from salary or other amounts payable to
you, amounts sufficient to satisfy any Tax Obligations that LSI determines
cannot be satisfied through the withholding of shares.  All Tax Obligations
related to the Restricted Stock Units and any shares delivered upon vesting are
your sole responsibility. By [signing the Notice of Grant] [accepting this
Award], you expressly consent to the withholding of shares and to any additional
cash withholding under this paragraph 7.
 
 
8. Committee Discretion.
 
 
(a)  The Committee, in its discretion, may accelerate the vesting of some or all
of the Restricted Stock Units at any time. If so accelerated, those Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee.  Subject to this paragraph 8, if the Committee accelerates the
vesting of any Restricted Stock Units, the payment of such accelerated
Restricted Stock Units will be made no later than 60 days following the
accelerated vesting date. However, if the Restricted Stock Units are “deferred
compensation” within the meaning of Section 409A, then, to the extent necessary
to avoid additional taxation under Section 409A, the payment of the accelerated
portion of those Restricted Stock Units will be made at the same time or times
as if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in paragraph 3 (whether or not you have incurred a
Termination of Service on or before such date(s)), including any necessary delay
under paragraph 8(b).
 
 
(b)  Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of any Restricted Stock Units is accelerated in connection with your
Termination of Service (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by LSI), other than
due to death, and if (x) you are a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to you on or within the six (6) month
period following your Termination of Service, then the payment of such
accelerated Restricted Stock Units will not be made until at least six (6)
months and one (1) day following the date of your Termination of Service, unless
you die following your Termination of Service, in which case the Restricted
Stock Units will be paid in shares to your estate or beneficiary as soon as
practicable following your death.  Each payment or benefit under the Plan or
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.  It is the intent of this
Agreement to be exempt from or comply with the
 

 
-2-

--------------------------------------------------------------------------------

 

 


 
 
requirements of Section 409A so that none of the Restricted Stock Units or
shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.
 
 
9. Rights as Stockholder. You will not have any of the rights of a stockholder
of the Company in respect of any shares deliverable hereunder until those shares
have been delivered to you or deposited in your account at LSI’s designated
broker. After you receive the shares, you will have all the rights of a
stockholder of LSI with respect to voting those shares and receipt of dividends
and distributions on those shares.
 
 
10. No Effect on Employment or Future Awards.
 
 
(a) If you have become an employee of LSI, then subject to applicable law and
any employment agreement you may have, the terms of your employment will be
determined from time to time by LSI, or the subsidiary that employs you, and
your employer can terminate or change the terms of your employment at any time
for any reason whatsoever, with or without good cause. Neither the grant to you
of the Restricted Stock Units nor the vesting schedule set forth in the Notice
of Grant constitute an express or implied promise of continued employment or
service on the Board for any period of time.
 
 
(b) LSI does not intend by granting this Award to you to confer upon you the
right to be selected to receive any future Award under the Plan.
 
 
11. Address for Notices. Any notice to be given to LSI under this Agreement must
be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop D-206, 1621 Barber Lane, Milpitas, CA 95035, or such other
address as LSI may designate in writing.
 
 
12. Award is Not Transferable. You may not transfer, assign, pledge or
hypothecate in any way (whether by operation of law or otherwise) the Restricted
Stock Units and the Restricted Stock Units will not be subject to sale under
execution, attachment or similar process. If you attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Restricted Stock Units, or upon
any attempted sale under any execution, attachment or similar process, the
Restricted Stock Units immediately will be cancelled.
 
 
13. Restrictions on Sale of Securities. The shares you receive as payment for
vested Restricted Stock Units are expected to be free of any restriction under
the Plan. However, your subsequent sale of the shares may be subject to Rule 144
under the 1934 Act, and will be subject to any market blackout-period that may
be imposed by LSI and must comply with LSI’s Stock Trading Policy and any
applicable securities laws.
 
 
14. Additional Conditions to Issuance of Shares. LSI will not be required to
issue any shares pursuant to this Agreement until (i) the lapse of a reasonable
period of time following the date of vesting of the Restricted Stock Units based
on the extent of the processes followed by LSI when issuing such shares, which
period may vary based on the circumstances, and (ii) any Compliance that LSI
determines is necessary or desirable as a condition of the issuance of Shares
hereunder shall have been completed free of any conditions not acceptable to
LSI. For purposes of this paragraph, “Compliance” means: (i) compliance with any
applicable rules of, or the listing, registration or qualification of the Shares
upon, any securities exchange, (ii) compliance with, or registration or
qualification of the Shares under, any state, federal or foreign law (including
corporate and securities laws and any applicable tax code and related
regulations) and (iii) obtaining the consent or approval of any governmental
regulatory authority.
 
 
15. Plan Governs. In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
 

 
-3-

--------------------------------------------------------------------------------

 

 


 
 
16. Captions. The captions in this Agreement are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
 
17. Agreement Severable. If any provision in this Agreement is held invalid or
unenforceable, that invalidity or unenforceability will not be construed to have
any effect on the remaining provisions of this Agreement.
 
 
18. Modifications. This Agreement constitutes the entire understanding of the
parties on the subjects covered. Modifications to this Agreement can be made in
writing only by an authorized officer of the Company.  Notwithstanding anything
to the contrary in the Plan or this Agreement, LSI reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without your consent, to avoid imposition of any additional tax or income
recognition under Section 409A prior to the actual payment of Shares under this
Award.
 
 
19.  Governing Law. This Agreement is governed by the laws of the State of
Delaware, United States, without regard to principles of conflict of laws.
 
 
20. Electronic Delivery.  LSI may, in its sole discretion, deliver any documents
related to this Award, including materials relating to its Annual Meeting of
Stockholders, by electronic means or request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by LSI or another third party
designated by LSI.
 
 
21. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
 
22. Data Privacy. If you reside outside the United States:
 
(a) You understand that LSI may hold certain personal information about you,
including but not limited to your name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
Restricted Stock Units or any other entitlements to shares awarded, canceled,
purchased, or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan ("Personal Data");
 
(b) You consent to the collection, use, processing, and transfer, in electronic
or other form, of Personal Data by LSI and its Affiliates for the exclusive
purpose of implementing, administering or managing your participation in the
Plan and to the extent required in connection with LSI’s financial reporting.
 
(c) You understand that Personal Data may be transferred to any third parties
assisting LSI in the administration of the Plan or involved in LSI’s financial
reporting.
 
(d) You understand that the recipients of Personal Data may be located outside
your country of residence, and that the recipient’s country may have different
data privacy laws and protections than your country of residence.
 

 
-4-

--------------------------------------------------------------------------------

 



(e) You authorize the recipients to receive, possess, use, retain and transfer
the Personal Data, in electronic or other form, for the purposes of
implementing, administering or managing your participation in the Plan,
including any transfer of Personal Data as may be required for the
administration of the Plan and/or any subsequent transfer of Shares to your
account at a brokerage firm and in connection with LSI’s financial reporting.
 
(f) You understand that Personal Data will be held only as long as necessary to
implement, administer or manage your participation in the Plan.
 
(g) You understand that you may, at any time, review the Personal Data, require
any necessary amendments to Personal Data or withdraw the consents herein in
writing by contacting LSI.
 
(h) You understand that withdrawing your consent may affect your ability to
participate in the Plan.
 
23.  Translation.  If this Agreement or any other document related to the Plan
is translated into a language other than English, and if the translated version
is different from the English language version, the English language version
will take precedence.
 

 
-5-

--------------------------------------------------------------------------------

 
